IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JOHN T. RACER, SR.,1                          §
                                                  § No. 77, 2020
           Respondent Below,                      §
           Appellant,                             § Court Below—Family Court
                                                  § of the State of Delaware
           v.                                     §
                                                  § File No. CN09-03969
    CATHY A. STEVENSON,                           § Petition No. 20-02571
                                                  §
           Petitioner Below,                      §
           Appellee.                              §

                               Submitted: August 21, 2020
                               Decided:   September 11, 2020

                                             ORDER

         It appears to the Court that, on May 20, 2020, the Senior Court Clerk issued a

notice, by certified mail, directing the appellant, John T. Racer, Sr., to show cause why

his appeal should not be dismissed for his failure to pay the Family Court appeal filing

fee and transcript cost. Postal records show that Racer received the notice to show

cause by May 26, 2020. A timely response to the notice to show cause was due on or

before June 5, 2020.          Under the Court’s emergency orders that extended filing

deadlines due to the COVID-19 pandemic, the deadline was extended through July 1,

2020. On August 5, 2020, the Senior Court Clerk advised Racer, by first class mail,

that the appeal would be dismissed as unopposed if he did not pay the Family Court

appeal filing fee and transcript cost or respond to the notice to show case by August


1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
20, 2020. To date, Racer has not paid the Family Court appeal filing fee and transcript

cost or responded to the notice to show cause. Dismissal of this action is therefore

deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                   Chief Justice




                                          2